                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

IN RE: ETHICON, INC.
       PELVIC REPAIR SYSTEM                                         MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION


THIS DOCUMENT RELATES TO:

SHIRLEY J. STOVER and
DELBERT L. STOVER,

                      Plaintiffs,

v.                                                   Civil Action No. 2:19-cv-00441
                                                     Judge Goodwin

ETHICON, INC. and
JOHNSON & JOHNSON,

                      Defendants.


                         MEMORANDUM OPINION AND ORDER

       On June 10, 2019, the plaintiffs directly filed a Short Form Complaint in this court despite

Pretrial Order (“PTO”) # 304 ordering that “plaintiffs may no longer direct file claims against

Ethicon, Inc. or Johnson & Johnson or any related entities in the Ethicon MDL (as set forth in PTO

# 118) or in any other pelvic mesh MDL assigned to the court[.]” See In re: Ethicon, Inc. Pelvic

Repair Sys. Prods. Liab. Litig., 2:12-md-2327 (“MDL 2327”) filed on June 21, 2018 [ECF # 6033].

On June 19, 2018 the Judicial Panel on Multidistrict Litigation entered a Minute Order Suspending

Rule 7.1(a), requiring notification to the Clerk of the Panel of potential tag-along actions. Id at

ECF # 6031. Both orders effectively disallow the direct filing or transfer of any new actions in

MDL 2327. If plaintiffs wish to proceed, they must file the action in the appropriate jurisdiction.
       The court ORDERS that this civil action be DISMISSED WITHOUT PREJUDICE and

STRICKEN from the docket.

       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: June 11, 2019




                                             2
